Citation Nr: 1229368	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-46 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 25, 2005, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2012, the Veteran testified at a videoconference before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for PTSD on April 28, 1998.  

2.  In January 1999, the RO denied the Veteran's claim for service connection for PTSD because there was no evidence of a diagnosis of PTSD and the evidence was inadequate to establish that a stressful experience occurred. 

3.  In February 1999 the Veteran submitted a notice of disagreement and reported receiving treatment for PTSD at a Vet Center; the RO requested service personnel records and treatment records from the Vet Center. 

4.  The Veteran submitted stressor information on a stressor questionnaire in March 1999.

5.  In June 1999, a statement of the case was issued, to include notification as to how the Veteran could appeal the decision to the Board, along with an enclosed VA Form 9.

6.  In September 1999 a treatment report from the Vet Center was received by the RO noting a provisional diagnosis of PTSD.  

7.  The next claim for service connection for PTSD was received October 25, 2005.


CONCLUSION OF LAW

The criteria for an earlier effective date of April 28, 1998 for service connection for PTSD have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156 (1999 & 2005), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the fully favorable determination rendered herein, the Board finds that no further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2011).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2011).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 C.F.R. § 3.400(q), (r) (2011). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

However, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (1999).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. 

The Veteran filed an initial claim for service connection for PTSD in April 24, 1998.  A January 1999 rating decision denied this claim because there was no evidence of a diagnosis of PTSD.  It was also noted that the Veteran did not respond to the stressor development letter, and therefore, the evidence was inadequate to establish that a stressful experience occurred.   In February 1999 the Veteran submitted a notice of disagreement and reported receiving treatment for PTSD at a Vet Center.  In response, the RO requested the Veteran's service personnel records and records from the Vet Center.  In March 1999 the Veteran submitted another notice of disagreement and provided stressor information on a stressor questionnaire.  The Veteran described being involved in an ambush in late summer 1968. 

In June 1999, a statement of the case was issued, to include notification as to how the Veteran could appeal the decision to the Board, along with an enclosed VA Form 9.  No substantive appeal was received.

In September 1999 a treatment report from the Vet Center was received by the RO.  This report noted the Veteran had a provisional diagnosis of PTSD.  No action by the RO was taken. 

The next correspondence in the record is the Veteran's claim for service connection for PTSD received on October 25, 2005.  After receipt of additional evidence, including a VA examination diagnosing PTSD and verification of a stressor, the RO issued a June 2008 rating decision granting service connection for PTSD, effective from his October 25, 2005 date of claim.

On appeal, the Veteran seeks to establish an earlier effective date for the award of service connection for PTSD.  Specifically, he asserts in a December 2008 notice of disagreement that he failed to submit a substantive appeal secondary to his mental state and noted that he was "in and out of hospitals and on the streets".  During his January 2012 videoconference hearing, the Veteran's representative stated that the Veteran had told him that he did submit a VA Form 9 to the Florida Department of Veterans' Affairs Office, and that that office was supposed to submit the appeal.  The Veteran testified that he was told that the Michigan Street VA outpatient clinic told him he did not need a form and that he would hear from VA between thirty and ninety days but that he had never heard back from anyone.  He stated that he did not receive a copy of any forms.  

Having reviewed the totality of the record, the Board finds that the preponderance of the evidence is in favor of the assignment of an effective date of April 28, 1998 for the award of service connection for PTSD.

In this case, the January 1999 rating decision denied the Veteran's claim for service connection for PTSD due to the lack of medical evidence showing PTSD and the lack of sufficient evidence of a stressor.  During the one year appeal period following that rating decision, the RO received a stressor statement from the Veteran.  While that stressor statement did not provide a two month date range, the Veteran did provide a time frame of occurrence as being late summer 1968.  Of particular importance, an October 2006 deferred rating decision reveals that a rating specialist specifically used the Veteran's stressor report from March 1999 to verify the ambush stressor via a Marine Corps records search in Virtual VA.  It appears from the statement of the case (SOC) that the RO considered the stressor statement to provide insufficient information to permit verification at that time.  The SOC noted that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  Thereafter, and within the one year appeal period, a medical report showing a provisional diagnosis of PTSD was received.

In this case, notwithstanding the fact that the Veteran did not submit a substantive appeal, new and material evidence was received by the RO within the one year appeal period.  Specifically, evidence showing the Veteran with a provisional diagnosis of PTSD was received, yet no action was taken to readjudicate the claim.  Pursuant to 38 C.F.R. § 3.156(b), such evidence is considered to have been received in conjunction with the claim that was received in April 1998.  Thus, it appears that claim remained pending when the Veteran filed his October 25, 2005 claim.

Moreover, the fact that in 2006 the RO utilized the March 1999 stressor questionnaire, even with the vague date provided for the stressor, to verify the stressor detailed in that questionnaire and ultimately grant service connection suggests that the provisions of 38 C.F.R. § 3.156(c) (2005) also support the award of an earlier effective date.  See Cline v. Shinseki, No. 10-3543 (U.S. Vet. App. Aug. 16, 2012). 

For the reasons set forth above, the Board finds that the preponderance of the evidence supports an effective date of April 28, 1998 for the award of service connection for PTSD, and the appeal is granted.



ORDER

Entitlement to an effective date of April 28, 1998 for service connection for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


